DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “CsxMyWO3-zNc” which is unclear given that the claim does not state what is represented by each of x, y, z, and c. Claims 2-12 all depend from claim 1 and thus, are also rendered indefinite.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 104231306) (cited in IDS filed 06/05/20) in view of Lefebvre et al. (US 2015/0303336). It is noted that the disclosures of (Lu et al. are based on US 2014/0370263 which is an English equivalent of the reference. 
Regarding claim 1, Lu et al. teaches a heat-insulating energy-saving film (See Abstract), comprising: a substrate (paragraph [0034]) inherently having a first surface and a second surface opposite to the first surface; a transparent intermediate heat-insulating sheet (paragraphs [0012] and [0031]), i.e. an infrared blocking layer disposed on the first surface of the substrate and having a plurality of composite tungsten oxide particles uniformly distributed therein (paragraphs [0013] and [0024]), the composite tungsten oxide particles having the following formula of: CsxMyWO3-zNc, wherein Cs represents cesium, M represents tin (Sn), antimony (Sb) or bismuth (Bi), W represents tungsten, O represents oxygen, and N represents chlorine (Cl) (paragraph [0013]).
Lu et al. fails to teach an antifouling protective layer.
However, Lefebvre et al. teaches a weatherable composite comprising a substrate and a weatherable layer (paragraphs [0015], [0034]-[0050] and [0062]), i.e. antifouling protective layer, containing 50% to 90% by weight of a fluoropolymer that is at least one selected from of polyvinylidene fluoride, polytetrafluoroethylene and polyvinyl fluoride (paragraphs [0036]-[0038] and [0042]) and 0.01 to 7 weight percent TiO2 pigment (paragraphs [0048]-[0049]) which overlaps the claimed range of 0.3% to 15% by weight of a colorant.
Both Lu et al. and Lefebvre et al. disclose weatherable articles having exposure to moisture and sunlight comprising polyester substrates. It would have been obvious to include an antifouling protective layer disposed on the infrared blocking layer of Lu et al. in order to protect against UV and moisture exposure (Lefebvre et al., paragraph [0015]).
Regarding claim 4, Lu et al. teaches wherein the average particle diameter of the composite tungsten oxide particles is less than or equal to 100 nm (paragraph [0018]) which encompasses the claimed range of between 10 nm and 90 nm, and the composite tungsten oxide particles are present in an amount of 0.1 to 95 weight parts (paragraph [0013]) which overlaps the claimed range of between 5% and 25% by weight of the total weight of the infrared blocking layer. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.



Allowable Subject Matter
Claims 5-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787